OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date July24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Piedmont Select Equity Fund For shareholder meetings held from July 1, 2012 through June 30, 2013 INVESTMENT COMPANY REPORT Investment Company Report HAWKINS, INC. Security Meeting Type Annual Ticker Symbol HWKN Meeting Date 02-Aug-2012 ISIN US4202611095 Agenda 933664561 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: JOHN S. MCKEON Management For For 2. ELECTION OF DIRECTOR: PATRICK H. HAWKINS Management For For 3. ELECTION OF DIRECTOR: JAMES A. FAULCONBRIDGE Management For For 4. ELECTION OF DIRECTOR: DUANE M. JERGENSON Management For For 5. ELECTION OF DIRECTOR: DARYL I. SKAAR Management For For 6. ELECTION OF DIRECTOR: JAMES T. THOMPSON Management For For 7. ELECTION OF DIRECTOR: JEFFREY L. WRIGHT Management For For 8. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY") Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 15-Aug-2012 ISIN US8326964058 Agenda 933665436 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. DOLAN Management For For 1B. ELECTION OF DIRECTOR: NANCY LOPEZ KNIGHT Management For For 1C. ELECTION OF DIRECTOR: GARY A. OATEY Management For For 1D. ELECTION OF DIRECTOR: ALEX SHUMATE Management For For 1E. ELECTION OF DIRECTOR: TIMOTHY P. SMUCKER Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION.BOARD RECOMMENDS YOU VOTE "AGAINST" PROPOSALS 4 & 5 Management For For 4. SHAREHOLDER PROPOSAL URGING DIRECTORS TO ACT TO REPEAL THE CLASSIFIED BOARD OF DIRECTORS. Shareholder Against For 5. SHAREHOLDER PROPOSAL REQUESTING AN EXPANDED GREEN COFFEE SUSTAINABILITY PLAN. Shareholder Against For LATAM AIRLINES Security Meeting Type Special Ticker Symbol LFL Meeting Date 04-Sep-2012 ISIN US5017231003 Agenda 933679815 - Management Item Proposal Type Vote For/Against Management 1. REVOKE BOARD OF DIRECTORS Management Abstain For 2. ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS Management Abstain For 3. THAT REMAINING 7,436, TOTAL OF 142,555, PER AUTHORIZATION FROM EGM HELD ON DECEMBER 21, 2 EXCHANGED FOR SHARES OF SISTER HOLDCO S.A. AND HOLDCO II S.A., TO BE OFFERED PREFERABLY TO HOLDERS OF LATAM AIRLINES GROUP S.A. (REMAINING SHARES) AND THAT UNSUBSCRIBED SHARES TO BE OFFERED AND PLACED IN SECURITIES MARKETS. Management Abstain For 4. FIX, SET AND DETERMINE THE SUBSCRIPTION AND PLACEMENT PRICE OF THE REMAINING SHARES, NAMELY, FOR THE GROUP S.A., OR TO DELEGATE IN THE BOARD OF DIRECTORS TO DETERMINE THE PRICE AND CONDITIONS FOR THE SUBSCRIPTION AND PLACEMENT OF THE REMAINING SHARES Management Abstain For 5. FIX, SET AND DETERMINE THE SUBSCRIPTION AND PLACEMENT PRICE OF THE 4,800,000 SHARES (ALL ORDINARY AND WITHOUT NOMINAL VALUE) TO BE USED TO CREATE AND IMPLEMENT A STOCK OPTION PLAN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Abstain For 6. ADOPT ANY OTHER RESOLUTIONS TO CARRY OUT THE ITEMS ABOVE LISTED Management Abstain For W.P. CAREY & CO. LLC Security 92930Y107 Meeting Type Special Ticker Symbol WPC Meeting Date 13-Sep-2012 ISIN US92930Y1073 Agenda 933675398 - Management Item Proposal Type Vote For/Against Management 1. A PROPOSAL TO ADOPT AND APPROVE THE TRANSACTIONS DESCRIBED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF FEBRUARY 17, 2012 ("THE MERGER AGREEMENT"), BY AND AMONG CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED, W. P. CAREY & CO. LLC, W. P. CAREY REIT, INC. (NOW NAMED W. P. CAREY INC.), AND THE OTHER PARTIES THERETO, AS MORE THOROUGHLY DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. Management For For 2. A PROPOSAL TO ADOPT AND APPROVE THE TRANSACTIONS DESCRIBED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF FEBRUARY 17, 2012 (THE "REIT CONVERSION AGREEMENT"), BETWEEN W. P. CAREY & CO. LLC AND W. P. CAREY REIT, INC. (NOW NAMED W. P. CAREY INC.), AS MORE THOROUGHLY DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. Management For For 3. A PROPOSAL TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING, INCLUDING, WITHOUT LIMITATION, A MOTION TO ADJOURN THE SPECIAL MEETING TO ANOTHER TIME FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES TO APPROVE THE PROPOSALS ABOVE. Management For GLOBAL PAYMENTS INC. Security 37940X102 Meeting Type Annual Ticker Symbol GPN Meeting Date 19-Sep-2012 ISIN US37940X1028 Agenda 933676403 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEX W. HART For For 2 WILLIAM I JACOBS For For 3 ALAN M. SILBERSTEIN For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION. Management For For 4. TO RATIFY THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. Management For For NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 20-Sep-2012 ISIN US6541061031 Agenda 933673471 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALAN B. GRAF, JR. For For 2 JOHN C. LECHLEITER For For 3 PHYLLIS M. WISE For For 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 4. TO RE-APPROVE AND AMEND THE NIKE, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 6. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder Against For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 05-Dec-2012 ISIN US2172041061 Agenda 933698409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 8 THOMAS N. TRYFOROS For For 2. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2012 (SAY ON PAY VOTE). Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Special Ticker Symbol CBI Meeting Date 18-Dec-2012 ISIN US1672501095 Agenda 933710421 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE CONSUMMATION BY CHICAGO BRIDGE & IRON COMPANY N.V ("CB&I") OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT, DATED AS OF JULY 30, 2012, BETWEEN CB&I, THE SHAW GROUP INC. AND CRYSTAL ACQUISITION SUBSIDIARY INC. A WHOLLY OWNED SUBSIDIARY OF CB&I, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "CB&I ACQUISITION PROPOSAL"). Management For For 2. TO ADJOURN THE SPECIAL GENERAL MEETING OF THE SHAREHOLDERS OF CB&I, IF NECESSARY, TO SUCH DATE, TIME AND PLACE AS SHALL BE SPECIFIED BY THE CB&I MANAGEMENT BOARD, IN ORDER TO ENABLE THE CB&I SUPERVISORY AND MANAGEMENT BOARDS TO SOLICIT ADDITIONAL PROXIES TO APPROVE THE CB&I ACQUISITION PROPOSAL. Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Special Ticker Symbol CBI Meeting Date 18-Dec-2012 ISIN US1672501095 Agenda 933713958 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE CONSUMMATION BY CHICAGO BRIDGE & IRON COMPANY N.V ("CB&I") OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT, DATED AS OF JULY 30, 2012, BETWEEN CB&I, THE SHAW GROUP INC. AND CRYSTAL ACQUISITION SUBSIDIARY INC. A WHOLLY OWNED SUBSIDIARY OF CB&I, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "CB&I ACQUISITION PROPOSAL"). Management For For 2. TO ADJOURN THE SPECIAL GENERAL MEETING OF THE SHAREHOLDERS OF CB&I, IF NECESSARY, TO SUCH DATE, TIME AND PLACE AS SHALL BE SPECIFIED BY THE CB&I MANAGEMENT BOARD, IN ORDER TO ENABLE THE CB&I SUPERVISORY AND MANAGEMENT BOARDS TO SOLICIT ADDITIONAL PROXIES TO APPROVE THE CB&I ACQUISITION PROPOSAL. Management For For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Agenda 933717920 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 15-Mar-2013 ISIN US9668371068 Agenda 933728923 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT For For 2 GABRIELLE GREENE For For 3 SHAHID (HASS) HASSAN For For 4 STEPHANIE KUGELMAN For For 5 JOHN MACKEY For For 6 WALTER ROBB For For 7 JONATHAN SEIFFER For For 8 MORRIS (MO) SIEGEL For For 9 JONATHAN SOKOLOFF For For 10 DR. RALPH SORENSON For For 11 W. (KIP) TINDELL, III For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE AMENDMENT OF THE COMPANY'S 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE PURSUANT TO SUCH PLAN BY AN ADDITIONAL 14.5 MILLION SHARES AND INCREASE THE NUMBER OF SHARES BY WHICH THE PLAN POOL IS REDUCED FOR EACH FULL VALUE AWARD FROM 2 TO 2.25. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PRODUCT PACKAGING. Shareholder For Against 6. SHAREHOLDER PROPOSAL TO REQUIRE THE COMPANY TO HAVE, WHENEVER POSSIBLE, AN INDEPENDENT CHAIRMAN OF THE BOARD WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder For Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 16-Apr-2013 ISIN US9029733048 Agenda 933744460 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 02-May-2013 ISIN US8923561067 Agenda 933747745 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES F. WRIGHT For For 2 JOHNSTON C. ADAMS For For 3 PETER D. BEWLEY For For 4 JACK C. BINGLEMAN For For 5 RICHARD W. FROST For For 6 CYNTHIA T. JAMISON For For 7 GEORGE MACKENZIE For For 8 EDNA K. MORRIS For For 9 GREGORY A. SANDFORT For For 2. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 07-May-2013 ISIN US8265521018 Agenda 933750095 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management For For 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Annual Ticker Symbol CBI Meeting Date 08-May-2013 ISIN US1672501095 Agenda 933761822 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: DEBORAH M. FRETZ. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) Management For For 1B. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: MICHAEL L. UNDERWOOD. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES). Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE AND TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2012. Management For For 4. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2 AMOUNT OF $.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS. Management For For 5. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, Management For For 6. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2012. Management For For 7. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 8. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 8, 2 MARKET, THROUGH PRIVATELY Management For For NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED. 9. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL MAY 8, 2018. Management For For TO ADOPT AN AMENDMENT TO THE CHICAGO BRIDGE & IRON 2001 EMPLOYEE STOCK PURCHASE PLAN. Management For For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 09-May-2013 ISIN US9418481035 Agenda 933761012 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ACTAVIS, INC. Security 00507K103 Meeting Type Annual Ticker Symbol ACT Meeting Date 10-May-2013 ISIN US00507K1034 Agenda 933763434 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JACK MICHELSON Management For For 1B. ELECTION OF DIRECTOR: RONALD R. TAYLOR Management For For 1C. ELECTION OF DIRECTOR: ANDREW L. TURNER Management For For 1D. ELECTION OF DIRECTOR: PAUL M. BISARO Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE Management For For 1F. ELECTION OF DIRECTOR: MICHEL J. FELDMAN Management For For 1G. ELECTION OF DIRECTOR: FRED G. WEISS Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO VOTE ON A PROPOSAL SUBMITTED BY A STOCKHOLDER TO REQUEST THAT THE COMPANY ADOPT A POLICY REQUIRING ITS SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF THE COMPANY SHARES THEY ACQUIRE THROUGH THE COMPANY'S EQUITY COMPENSATION PROGRAMS UNTIL REACHING RETIREMENT AGE. Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Security 28176E108 Meeting Type Annual Ticker Symbol EW Meeting Date 14-May-2013 ISIN US28176E1082 Agenda 933767420 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1B. ELECTION OF DIRECTOR: WILLIAM J. LINK Management For For 1C. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE U.S. EMPLOYEE STOCK PURCHASE PLAN Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 5. RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 6. APPROVAL OF AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD Management For For 7. APPROVAL OF AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTING PROVISION Management For For 8. ADVISORY VOTE TO APPROVE THE STOCKHOLDER PROPOSAL REGARDING SPECIAL MEETINGS OF STOCKHOLDERS Shareholder For For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 14-May-2013 ISIN US8064071025 Agenda 933771227 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M. BERGMAN For For 2 GERALD A. BENJAMIN For For 3 JAMES P. BRESLAWSKI For For 4 MARK E. MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J. ALPERIN For For 7 PAUL BRONS For For 8 DONALD J. KABAT For For 9 PHILIP A. LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S. MATTHEWS For For 12 CAROL RAPHAEL For For 13 BRADLEY T. SHEARES, PHD For For 14 LOUIS W. SULLIVAN, MD For For 2. PROPOSAL TO AMEND THE COMPANY'S SECTION 162(M) CASH BONUS PLAN TO EXTEND THE TERM OF THE PLAN TO DECEMBER 31, 2-APPROVE THE PERFORMANCE GOALS THEREUNDER. Management For For 3. PROPOSAL TO AMEND AND RESTATE THE COMPANY'S AMENDED AND RESTATED 1994 STOCK INCENTIVE PLAN TO, AMONG OTHER THINGS, INCREASE THE AGGREGATE SHARE RESERVE AND EXTEND THE TERM OF THE PLAN TO MAY 14, 2023. Management For For 4. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2 THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For CAROLINA TRUST BANK Security Meeting Type Annual Ticker Symbol CART Meeting Date 14-May-2013 ISIN US1442001020 Agenda 933780264 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRYAN ELLIOTT BEAL For For 2 TERRI Q. BLAKE For For 3 NANCY B. PASCHALL For For 4 JOSEPH M. RHYNE, III For For 5 JIM R. WATSON For For 6 ROGER D. WILLIAMS For For 2 APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management For For 4 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For STATOIL ASA Security 85771P102 Meeting Type Special Ticker Symbol STO Meeting Date 14-May-2013 ISIN US85771P1021 Agenda 933810803 - Management Item Proposal Type Vote For/Against Management 3. ELECTION OF CHAIR FOR THE MEETING Management For For 4. APPROVAL OF THE NOTICE AND THE AGENDA Management For For 5. ELECTION OF TWO PERSONS TO CO-SIGN THE MINUTES TOGETHER WITH THE CHAIR OF THE MEETING Management For For 6. APPROVAL OF THE ANNUAL REPORT AND ACCOUNTS FOR STATOIL ASA AND THE STATOIL GROUP FOR 2 BOARD OF DIRECTORS' PROPOSAL FOR DISTRIBUTION OF DIVIDEND Management For For 7. PROPOSAL SUBMITTED BY A SHAREHOLDER REGARDING STATOIL'S ACTIVITIES IN CANADA Shareholder For For 8. PROPOSAL SUBMITTED BY A SHAREHOLDER REGARDING STATOIL'S ACTIVITIES IN THE ARCTIC Shareholder For For 9. REPORT ON CORPORATE GOVERNANCE Management For For DECLARATION ON STIPULATION OF SALARY AND OTHER REMUNERATION FOR EXECUTIVE MANAGEMENT Management For For DETERMINATION OF REMUNERATION FOR THE COMPANY'S EXTERNAL AUDITOR FOR Management For For AMENDMENT OF ARTICLES OF ASSOCIATION Management For For DETERMINATION OF REMUNERATION FOR THE CORPORATE ASSEMBLY Management For For ELECTION OF MEMBER TO THE NOMINATION COMMITTEE Management For For DETERMINATION OF REMUNERATION FOR THE NOMINATION COMMITTEE Management For For AUTHORISATION TO ACQUIRE STATOIL ASA SHARES IN THE MARKET IN ORDER TO CONTINUE OPERATION OF THE SHARE SAVING PLAN FOR EMPLOYEES Management For For AUTHORISATION TO ACQUIRE STATOIL ASA SHARES IN THE MARKET FOR SUBSEQUENT ANNULMENT Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 16-May-2013 ISIN NL0000200384 Agenda 933756566 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: D. JOHN OGREN Management For For 1B ELECTION OF DIRECTOR: LUCIA VAN GEUNS Management For For 1C ELECTION OF DIRECTOR: CHARLES L. DUNLAP Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS Management For For 04 TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Management For For 05 TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M., CET, ON MAY 16, 2013 Management For For 06 TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 16, 2014, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE Management For For 07 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 16, 2014 Management For For 08 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 16, Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 16-May-2013 ISIN NL0000200384 Agenda 933803113 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF DIRECTOR: D. JOHN OGREN Management For For 1B. ELECTION OF DIRECTOR: LUCIA VAN GEUNS Management For For 1C. ELECTION OF DIRECTOR: CHARLES L. DUNLAP Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013 Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES Management For For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M., CET, ON MAY 16, 2013 Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 16, 2014, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 16, 2014 Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 16, Management For For MONDELEZ INTL, INC Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2013 ISIN US6092071058 Agenda 933759625 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1G. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1H. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1I. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1J ELECTION OF DIRECTOR: RATAN N. TATA Management For For 1K ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL: REPORT ON EXTENDED PRODUCER RESPONSIBILITY Shareholder Against For 5 SHAREHOLDER PROPOSAL: SUSTAINABILITY REPORT ON GENDER EQUALITY IN THE COMPANY'S SUPPLY CHAIN Shareholder Against For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 23-May-2013 ISIN US34354P1057 Agenda 933779831 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management For For 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 23-May-2013 ISIN US1773761002 Agenda 933787092 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 1B. ELECTION OF DIRECTOR: STEPHEN M. DOW Management For For 1C. ELECTION OF DIRECTOR: GODFREY R. SULLIVAN Management For For 2. APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN Management For For 3. APPROVAL OF AN AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 5. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For TARGET CORPORATION Security 87612E106 Meeting Type Annual Ticker Symbol TGT Meeting Date 12-Jun-2013 ISIN US87612E1064 Agenda 933808163 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For For 1B. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1C. ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For 1D. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1E. ELECTION OF DIRECTOR: MARY N. DILLON Management For For 1F. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1H. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1I. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1J. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management For For 1K. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1L. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 4. SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For 5. SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Shareholder Against For
